DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed March 15, 2022 is acknowledged and has been entered.  Claims 1, 3-6, 10, 11, 17, 20, 28, 29, 35, 54, 59, 67, 89-92, 94, and 97-102 have been canceled.  Claims 74, 81, 82, 93, 95, 96, and 103 have been amended.  Claims 104-111 have been added.  

2.	As before noted, Applicant elected the invention of Group III, claims 74, 81, 82, and 89-93, drawn to a method for therapeutically treating cancer or initiating, enhancing, or prolonging an anti-tumor immune response in a subject.
	Additionally, Applicant elected the species of the invention in which the antibody or antigen binding fragment thereof binds with a higher affinity to FcRIIa than the affinity with which it binds to FcRIIb and in which the immune checkpoint modulator is an inhibitor of CTLA-4.

3.	Claims 74, 81, 82, 93, 95, 96, and 103-111 are pending in the application and have been examined.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed September 20, 2021.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 74, 81, 82, 93, 95, 96, and 103-111 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Beginning at page 9 of the amendment filed March 15, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
(a)	The claims recite the phrase “in need thereof”.  The phrase “in need thereof” is not defined by the claim; and it is unclear of what the subject is required to be in need.  Moreover, the specification does not provide a standard for ascertaining whether or when a subject is in need and is also void of guidance indicating how one can determine or know when an subject is in need.1  Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the subject matter that is regarded as the invention. 
When is a subject to be considered a subject “in need thereof”? 
It is suggested that this issue may best be remedied by amending the claims so as to be directed to a subject having the cancer to be treated by administering to the subject the immune checkpoint modulator and the T cell redirecting multifunctional antibody or antigen binding fragment thereof.
Applicant has argued that the claims are not indefinite because the phrase “in need thereof” is “common, standard language used in U.S. claim drafting practice to limit the scope of the subject”.  
In response the problem is that is not clear, in this instance, how the recitation is in fact intended to “limit the scope of the subject”.  Again, when is a subject regarded as being in need?  When is a subject not regarded as being in need?  It is unclear.  Must the subject have the cancer that is to be treated?  Might the subject be a subject at risk of developing a cancer that might be treated?  In which subjects is there a need to initiate, enhance, or prolong an anti-tumor response using the claimed invention?
Applicant has further remarked that the phrase “in need thereof”, as recited by the instant claims, “is used to specify a subject in need of the claimed method for therapeutically treating cancer or initiating, enhancing or prolonging an anti-tumor-response versus the general population”.   
In response, it is not understood how or why the subject deemed to be “in need thereof” is distinguished from the “general population”, which may be presumed to be everyone but the subject to whom the claims are directed.  What are the particularly identifying characteristics of the subject “in need thereof”, which distinguish him or her from the “general population”?  Must the subject have the cancer that is to be treated, where the “general population” does not?  Is the subject at risk of developing a type of cancer, where the “general population” is not?
Once, again, it is suggested that this issue may best be remedied by amending the claims so as to be directed to a subject having the cancer to be treated by administering to the subject the immune checkpoint modulator and the T cell redirecting multifunctional antibody or antigen binding fragment thereof. 
(b)	The claims recite the T cell redirecting multifunctional antibody is “catumaxomab”, “lymphomun/FBTA05”, “ertumaxomab”, or “ektomab/ektomun”.  The use of these designations alone as the sole means of identifying the claimed antibodies renders the claim indefinite because different laboratories or clinics may use the same laboratory or clinical designations to define completely distinct antibodies (e.g., biosimilars2 and engineered variants, which have distinct pharmacological properties (e.g., increased binding affinity or an enhanced effector function).  Indeed it would seem that Applicant may be using these terms to refer to not just one particular antibody that is known in the art but rather to a variant of an antibody, which has been engineered to comprise an Fc domain that binds with improved affinity to FcRIIa (or with relatively diminished affinity to FcRIIb) – because otherwise it would not be possible to practice the invention according to claim 102, wherein, for example, the antibody is “catumaxomab” since the antibody that is known by this designation, which is presently being used in the clinical setting, is not necessarily an antibody that exhibits relatively higher affinity for FcRIIa as compared to the affinity with which it binds to FcRIIb (as in accordance with the limitations recited by the preceding claim).  Therefore it would seem evident that the terms used (e.g., “catumaxomab”) are not used to refer to any one particular antibody but rather a plurality of structurally and/or functionally disparate antibodies, which are perhaps derived from a parent antibody by introducing structural alterations therein that account for its ability to bind to FcRIIa with a relatively greater affinity that that with which it binds to FcRIIb.  
Amendment of the claims to include the depository accession number of a cell line (e.g., a hybridoma) that produces the particular antibody to which the claims are directed would be remedial.  This is because deposit accession numbers are unique identifiers which unambiguously define a given cell line and the antibody produced thereby.
It is important that the identity of the particular antibody to which the claims are directed be established because the method comprises administering this antibody to the subject and therefore the claimed invention cannot be practiced without the antibody.  However, as explained below, in accordance with M.P.E.P. § 2404.01, if Applicant can clearly and unambiguously identify the particular antibody to which the claims are directed and establish that it is known and readily available (e.g., from a commercial source), the Office will accept the showing, such that Applicant need not make a deposit for patent purposes, as suggested below, of a cell line producing the particular antibody in order to satisfy the enablement requirement set forth under 35 U.S.C. § 112(a) (see 37 C.F.R. 1.801-1.809).  However, as explained below, M.P.E.P. § 2404.01 also states that Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
Applicant has argued that the claims are not indefinite because the antibodies referred to by the claims using the designations catumaxomab, lymphomun/FBTA05, ertumaxomab, and ektomab/ektomun are “well known in the art” as evidenced by a disclosure found on the Internet at https://en.wikipedia.org/wiki/Trifunctional_antibody.
In response, it does not appear that there is any nexus between the claimed antibodies and the disclosure of the antibodies described by the WIKIPEDIA entry cited (i.e., the specification does not appear to cite this webpage as identifying or providing a description of the claimed antibodies).  Accordingly it is not evident that the antibodies to which the claims are directed are the same as those that are described by the webpage.  In further response, the WIKIPEDIA entry lists catumaxomab, ertumaxomab, FBTA05, and  TRBS07, the latter as having the propose tradename Ektomab, as examples of trifunctional antibodies and cites non-patent publications that may or may not adequately describe the antibodies; but nevertheless, Applicant is duly reminded that M.P.E.P. § 608.01(p) does not provide for the incorporation by reference of essential material by reference to non-patent publications. “Essential material” is defined as “that which is necessary to (1) describe the claimed invention, (2) provide an enabling disclosure of the claimed invention, or (3) describe the best mode (35 U.S.C. 112)”.  The establishment of the identities of the antibodies (by, e.g., disclosing their structures) is both necessary and essential in this instance because the claimed invention cannot be practiced without the antibodies.3
In general if Applicant intends that information disclosed by a non-patent publication be relied upon to provide the necessary description of the antibodies and an enabling disclosure, the information must be incorporated into the disclosure (i.e., Applicant should amend the specification to include the material incorporated by reference).4  Such an amendment must be accompanied by an affidavit or declaration executed by Applicant, or a practitioner representing Applicant, stating that the amendatory material consists of the same material incorporated by reference in the referencing application.  See In re Hawkins, 486 F.2d 569, 179 USPQ 157 (CCPA 1973); In re Hawkins, 486 F.2d 579, 179 USPQ 163 (CCPA 1973); and In re Hawkins, 486 F.2d 577, 179 USPQ 167 (CCPA 1973).
Alternatively, if preferable, Applicant might obviate this issue by clearly stating for the record that the particular antibodies that are to be used as in accordance with the instant claims are antibodies identified by registry numbers (e.g., CAS Registry Numbers or FDA Unique Ingredient Identifier (UNII)).5  For example, if the antibody referred to by the claims using the designation catumaxomab is regarded as and is to be understood to be the same antibody identified by CAS RN: 509077-98-9 or FDA UNII: M2HPV837HO, then, if Applicant were to state for the record that this is the case, the identity of the antibody will be established and this issue with respect to the identity of the antibody referred to by the claims using the designation catumaxomab will be resolved.  
(c)	Claims 103, 107, and 111 recite the immune checkpoint inhibitor is an inhibitor of “CTLA-4”. 
Since claims 74 and 81 are drawn to a method comprising administering to a human subject, it is understood that “CTLA-4” is a human polypeptide.6  Even so, as explained in the preceding Office action, the use of laboratory or clinical designations alone to identify particular polypeptides (or a class or family of structurally and/or functionally related polypeptides) renders the claims indefinite.  This is because different laboratories and clinics may use the same laboratory or clinical designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.  As previously noted that appear to be the case with “CTLA-4”, which may be a polypeptide also be known by a number of other aliases that include: ALPS5, CD, CD152, CELIAC3, CTLA-4, GRD4, GSE, IDDM12, Ly-5, and Ly-56.  In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene.  As previously noted with regard to “CTLA-4”, it has been found that alternative splicing of the gene encoding human “CTLA-4” gives rise to a transcript variant encoding a structurally and functionally disparate isoform or variant of “CTLA-4”.  To which isoforms or variants of “CTLA-4” are the claims directed?
Without knowledge of the identities of the polypeptides referred to by the claims, it is not possible to know or ascertain the identities of the inhibitors.  Without the ability to know which inhibitors are to be used in practicing the claimed invention, it is not possible to know or determine what subject matter it is that infringes the claims.  
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designation “CTLA-4”, as it is used to describe the polypeptide(s) to which the claims are directed, does not unambiguously identify the polypeptide(s), this requirement has not been met. 
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
Alternatively this issue may be remedied by identifying the particular inhibitors that are to be used in practicing the claimed invention.  For example, it is noted that according to the disclosure at page 2 of the specification an antibody having the designation “ipilimumab” is an antibody that binds to a human CTLA-4 polypeptide to inhibit or antagonize a function or activity of the polypeptide.  If the identity of the inhibitor is established it will not be necessary to ascertain the identity of the polypeptide that must be inhibited.7
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention8.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	Claims 74, 81, 82, 93, 95, 96, and 103-111 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	At page 10 of the amendment filed March 15, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are herein construed as being drawn to a method for treating any given type of cancer in any given human subject “in need thereof” (as per claim 74 anyway) by administering to the subject (a) “an immune checkpoint inhibitor of the human CTLA-4 pathway” and (b) a T-cell redirecting multifunctional antibody selected from “catumaxomab”, “lymphomun/FBTA05”, “ertumaxomab”, or “ektomab/ektomun”.  Without the “immune checkpoint inhibitor” and/or without the T-cell redirecting multifunctional antibody it is impossible to practice the claimed invention; and moreover if either or both of these agents is not adequately described with the requisite clarity and particularity necessary to permit the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number of each then the specification fails to describe the claimed invention in a manner that satisfies the written description requirement set forth under 35 U.S.C. § 112(a).  Indeed that is the case here because the “immune checkpoint modulator” is not described with the requisite clarity and particularity.  In addition, inasmuch as the claims are intended for use in treating any given type of cancer in any given human subject regarded as being in need thereof and/or in initiating, enhancing, or prolonging an anti-tumor response in a subject regarded as being in need thereof, it is submitted that the disclosure, which is so much more limited than the evident breadth of the claims, would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application.   
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
To elaborate upon the reasons why the written description requirement has not been met in this case, the “immune checkpoint inhibitor” is described by function alone.  It must inhibit “the human CTLA-4 pathway”.  Yet, it is a well-established fact that in general the written description requirement is not met when the description of a material consists of the description of what the material must do, rather than what the material is.  In this case, it might not be composed of any particular material; it might not have any particular structure; and it might not act to inhibit the pathway by any one particular mechanism and/or it might not inhibit a function or activity of any particular “immune checkpoint”, which is a constituent of the pathway, by any particular mechanism.  It only stands to reason then that there is no correlation between any one particularly identifying material and/or structural feature that is shared by at least a substantial number of the genus of “immune checkpoint inhibitors” and any one particularly identifying functional feature that is shared by at least most members of the genus, which render these substances suitable for use in practicing the claimed invention to achieve the claimed objective.  Accordingly the skilled artisan could not immediately envisage, recognize, or distinguish at least a substantial number of the genus of “immune checkpoint inhibitors” that are to be used in practicing the claimed invention and for this reason it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).   
To further explain why the written description requirement has not been met in this case, the “immune checkpoint inhibitor”, whatever it may be, must act to inhibit “the human CTLA-4 pathway” by acting to inhibit “an immune checkpoint”, which is a constituent of the pathway, and it must do so in combination with the T-cell redirecting multifunctional antibody to treat any given type of cancer in a human subject regarded as being in need thereof.  However if such an inhibitor is to be envisaged, it must be known or understood what it is that must be inhibited and how.  Here it is not immediately clear how the “immune checkpoint inhibitor” must act to inhibit “an immune checkpoint”, but it is also unclear which proteins or other molecules are the “immune checkpoints”, which as constituents of “the human CTLA-4 pathway”, must be targeted by the “immune checkpoint inhibitors”, if those “inhibitors” are to be suitably used in practicing the claimed invention to achieve the claimed objective.  According to the disclosure at page 46, which begins in line 4, “immune checkpoints” are “molecules, such as proteins, which are typically involved in immune pathways and, for example, regulate T-cell activation, T-cell proliferation and/or T-cell function”.  It follows from this disclosure that the “immune checkpoint” is not necessarily a protein and it may or may not be somehow “involved” in immune pathways such as those that regulate T cell activation, T cell proliferation, or T cell function.  If not a protein, what then?  It is not evident and it is submitted that the “immune checkpoints” as disclosed by this application, which are to be targeted by the inhibitors that are to be used in practicing the claimed invention to achieve the claimed objective, are not able to be immediately envisaged, recognized, or distinguished.
	The “immune checkpoint” that is to be inhibited by the “immune checkpoint inhibitor” is a constituent of “the human CTLA-4 pathway”, but it is not clear which proteins (or other molecules) are constituents of this pathway, which is not described with any clarity or particularity by the specification.9  Perhaps the pathway involves a large number of different proteins such as ZAP-70 and PIK3, but then where is there any description of at least a substantial number of the inhibitors of these different proteins that would permit the artisan to immediately envisage, recognize, or distinguish those inhibitors?   
The specification discloses a list of “immune checkpoint molecules” that includes, for example, “CTLA-4” and “CD28”,10 but even so, if any of these polypeptides might somehow be considered representative of the genus of “immune checkpoints” it is not clear how or why it is.  This is because each of the different polypeptides has a unique structure and function.  Moreover, since that the immune checkpoint may not even be a protein, it would seem it need not be composed of any particular material.  Clearly then there is no correlation between any one particularly identifying material or structural that is shared by at least most members of the genus of “immune checkpoints” and any one particularly identifying functional feature that is also shared by most members of the genus, which might permit one skilled in the art to immediately envisage, recognize or distinguish at least a substantial number of the genus.  Accordingly it cannot be said that this application adequately describes the “immune checkpoints” and if that is the case it cannot be said to adequately describe the “immune checkpoint inhibitors”.  At page 45, beginning in line 17, the specification discloses that the term “immune checkpoint inhibitor” refers to a substance that “totally or partially reduces, inhibits, interferes with, or negatively modulates the function of one or more checkpoint molecules”, but how is it that such a substance might ever be envisaged when it is not clear upon what it must act?  Considering the facts, it is apparent that the claims are drawn to an invention that is not adequately described by this application, which, even if given the benefit of disclosure, is of a subject matter that could not be immediately envisaged, recognized, or distinguished by one of skill in the art; and accordingly it is submitted that any patent granted upon this application with the instant claims would only serve to invite one skilled in the art to complete the inventive process by discovering the identities of the “immune checkpoints” and then the “immune checkpoint inhibitors”, which must be administered to the subject in order to practice the claimed invention to achieve the claimed objective. 
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

In addition Applicant is duly reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with the requisite clarity and particularity at least a substantial number of  the “immune checkpoint inhibitors” that are to be used in practicing the claimed invention to achieve the claimed objective.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  Recognizing that the claims are drawn to a method comprising administering to a subject a combination of a T-cell engaging multifunctional antibody and an unspecified substance that is only described as being capable of acting to inhibit “the human CTLA-4 pathway” by inhibiting an activity or function of “an immune checkpoint”, which is a constituent of the pathway, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to inhibit an activity or function of CTLA-4, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a molecule or a compound that is found to be capable of acting to modulate the function of one or more immune checkpoints; without such a molecule or compound, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify agents that might be used in practicing the claimed invention by screening large pluralities of materially and structurally disparate molecules or compounds to determine which, if any, are capable of acting to modulate a function of one or more immune checkpoints, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of “immune checkpoint inhibitors” to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify substances that are capable of inhibiting some unspecified function or activity of “an immune checkpoint” or a constituent of “the human CTLA-4 pathway”, which can be suitably used in practicing the claimed invention to achieve the claimed objective.    
Returning to the subject of the “immune checkpoint inhibitor” that is to be used in practicing the claimed invention it is noted that according to claims 103, 107, and 111, whatever it may be, it must function as an inhibitor of a protein having the designation “CTLA-4”; yet, as previously explained, one cannot predict whether any given molecule or compound will act as either an inhibitor of “CTLA-4” or any other “immune checkpoint”, which is a constituent of “the human CTLA-4 pathway”.11  Even an antibody that specifically binds to CTLA-4, for example, may not be an antibody that affects an activity or function thereof in a predictable manner.  An antibody that binds to CTLA-4 or any other “immune checkpoint” may inhibit an activity or function thereof; or it may enhance an activity or function thereof; or it may not have any effect upon an activity or function of the protein.  Support for this is found in the teachings of Chin et al. (Chang Gung Med J. 2008 Jan-Feb; 31 (1): 1-15).  Chin et al. teaches that antibodies that bind to CTLA-4 (CD152) are either capable of inhibiting T cell activation or promoting T cell activation depending in large part upon the epitope to which antibody specifically binds (i.e., the particular portion of the antigen recognized by the antibody) (see entire document; page 4).  By way of explanation, Jiang et al. (J. Biol. Chem. 2005 Feb 11; 280 (6): 4656-4662) teaches that it is well known that different biological effects are associated with epitope specificity of the antibodies; see entire document, particularly page 4656, column 2.  Indeed, Riemer et al. (Mol. Immunol. 2005; 42: 1121-1124) teaches, because antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms, the concept of epitope specificity, as opposed to mere antigen specificity, in humoral immunology has gained importance in modern medicine the diverse biological effects; see entire document, particularly page 1123, column 1. 
Accordingly, the mere generalized description of modulators, or inhibitors or activators, or even antibodies that bind and inhibit or activate an activity of human “CTLA-4”, for example, even if possibly regarded as being fully characterized antigen, cannot suffice to describe these agents that have a desired effect upon the activity or function of the antigen, so as to be suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective.  This is because the skilled artisan cannot immediately envisage, recognize, or distinguish antibodies, for example, that bind to “CTLA-4” so as inhibit or enhance an activity thereof from such antibodies bind to “CTLA-4” but lack the desired or chosen effect.  
In addition, it is aptly noted that even if the “immune checkpoint inhibitor” were to be an antibody (e.g., an scFv) that binds to an epitope of “CTLA-4” or another “immune checkpoint” to block its binding to another molecule (e.g., a ligand thereof), a fairly recent publication highlights the unpredictable nature of the art to suggest that even an antibody that binds to an epitope of “CTLA-4”, so as to block binding of “CTLA-4” to its ligands, may not share the functional attributes of another anti-CTLA-4 antibody such as Ipilimumab.  More particularly, Ingram et al. (Proc. Natl. Acad. Sci. USA. 2018 Apr 10; 115 (15): 3912-3917) reports the finding that a single domain antibody, which lacks an Fc portion, is not effectively used to treat tumors, despite the fact that the antibody inhibits the interaction between CTLA-4 and its ligands; see entire document (e.g., the abstract).
So, for all of the reasons addressed above, it is submitted that the it would not be immediately clear how or with what the claimed invention is practiced in order to achieve the claimed therapeutic objective.  At best, given the disclosure, it might only seem obvious to try to treat cancer in a subject by administering to a human subject a combination of the T cell redirecting multifunctional antibody and something that acts to inhibit some activity or function of “an immune checkpoint”, which is a constituent of “the human CTLA-4 pathway”, or perhaps “CTLA-4” itself, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted). 
	 Touching briefly upon some remaining issues, according to claims 95, 105, and 109, the T-cell redirecting multifunctional antibody “induces increased expression of an immune checkpoint molecule”, but which one and by which cells or tissues in which organisms?  Then, even if it were clear which, it is submitted that it cannot be presumed a priori that any one of the recited T-cell redirecting multifunctional antibodies will be capable of “inducing increased expression of an immune checkpoint molecule”.  Relative to what standard of comparison is the expression of the immune checkpoint molecule measured, so that it might be possible to determine if the antibody has induced an “increased” level of expression of the molecule?  It is not clear; but even then by what cell or tissue or organ system is it that expresses the molecule, which when contacted with the antibody must express an increased level of the molecule?  Again it is not clear.  Still it cannot be presumed that any of the recited antibodies will function to cause the cell to express relatively greater levels of the molecule.  Perhaps a given antibody may bind to a T cell or a cancer cell and thereby cause the upregulation of a particular protein but here it is not clear which one or which antibody will cause this effect – therefore the claimed invention is not adequately described.  
	Similarly according to claims 96, 106, and 110, the combination of the T-cell redirecting multifunctional antibody and the immune checkpoint inhibitor mediates “sustained T-cell activation” as compared to either modality alone, but where is there any factual evidence presented by this application to support the assertion that any of the recited T-cell redirecting multifunctional antibodies and any given substance that acts to inhibit a function of “an immune checkpoint”, which is a member of “the human CTLA-4 pathway”, will be found to mediate relatively more sustained T cell activation when compared to the duration of T cell activation that is achieved by either of these agents when used individually?  Given the breadth of the claims it is submitted that in very large part the claims merely bid one skilled in the art to complete the inventive process by discovering which agents are to be used in practicing the claimed invention; and as such this application fails to adequately describe with the requisite clarity and particularity necessary the claimed invention in such a manner that reasonably conveys Applicant’s possession thereof as of the filing date of this application.
Turning now to address one final issue, according to claim 82 the combination is administered but the subject to whom the combination is administered is not specified and presumably the subject may not be a human, but might be any other animal that might have cancer or be deemed in need of treatment for cancer.  As previously explained, the problem is that it cannot be predicted in general if an antibody that binds to a human polypeptide, which is regarded as “an immune checkpoint” (e.g., CTLA-4), will also cross-react to bind to the corresponding polypeptide as it occurs in any other animal.  This point is supported by the fact that it is known that pembrolizumab, an antibody that binds to human PD-1,12 does not cross-react to bind to mouse PD-113 and therefore it is apparent that it cannot be presumed a priori that pembrolizumab will be found to be suitably and effectively used in combination the T-cell redirecting multifunctional antibody in practicing the claimed invention, if PD-1 were to be the selected target for the “immune checkpoint modulator” and the modulator selected were to be this particular antibody.  Notably mouse “PD-1” and human “PD-1” have been described as sharing only 60% homology at the amino acid sequence level14 and so it may not be surprising that pembrolizumab, which was produced using human “PD-1” or a portion thereof as an immunogen, does not bind to mouse “PD-1”.  It follows then that it must be determined whether or not any given antibody binds to “an immune checkpoint” (e.g., CTLA-4) in any given subject and/or whether or not it is suitably and effectively used in combination with T-cell redirecting multifunctional antibody to initiate, enhance, or prolong an anti-tumor response and/or treat a cancer in the subject.  In most instances, the claimed invention cannot be practiced as described without the need to first empirically determine whether or not a chosen “immune checkpoint inhibitor” (e.g., the anti-human CTLA-4 antibody ipilimumab) will cross-react to bind to the “CTLA-4” polypeptide present in the subject.15  This position is further supported by the teachings of Li et al. (MAbs. Jan-Dec 2020; 12 (1): 1725365; pp. 1-12).  As Li et al. teaches “[anti-CTLA-4] antibodies currently approved for clinical use can bind to human CTLA-4, but do not cross-react to murine CTLA-4” (abstract).  Perhaps appreciating the need for an antibody that may be used in preclinical studies using mice and other non-human animals, Li et al. describes the generation and characterization of a functional humanized antibody, mAb146, which is capable of specifically binding to both human and murine CTLA-4 (see, e.g., the abstract).16  This indicates that it may be possible to produce an antibody that binds to an “immune checkpoint” in a subject (e.g., a dog or a cat), which might then be used in practicing the claimed invention to treat cancer in the subject, but Applicant is again reminded that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating or producing it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
	Before concluding it is again noted that the claims are drawn to a method intended for treating cancer or initiating, enhancing, or prolonging an anti-tumor response in a human subject “in need thereof”.17  Apparently the subject need not actually have cancer at the time of treatment (because the claims do not recite a limitation requiring the subject be a subject having cancer); therefore it seems the subject matter that is regarded as the invention is or includes a method by which the development of cancer in a human subject is prevented or slowed perhaps by initiating or enhancing an anti-tumor response in the subject, which is an intended use recited by the preamble of claim 74.  Yet, it does not appear that this application describes with any of the requisite clarity and particularity necessary the use of the claimed invention to prevent or slow the development of cancer in a human subject.  The specification therefore would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement.
In summary, then, it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed method, so as to achieve the claimed objective.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the “immune checkpoint inhibitor”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

9.	Claims 74, 81, 82, 93, 95, 96, and 103-111 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for using any embodiment of the claimed invention, which is taught by the prior art, does not reasonably provide enablement for using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 10 of the amendment filed March 15, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice18), it cannot be practiced without undue experimentation. 
Even given benefit of the disclosure, in large part, the claims would merely bid one skilled in the art to finish the inventive process by discovering how the claimed invention might be implemented so as to be found useful in treating any given type of cancer in any given human subject regarded as being in need thereof and/or in initiating, enhancing, or prolonging an anti-tumor response in a subject regarded as being in need thereof.  The artisan would be left to discover which “immune checkpoints” of “the human CTLA-4 pathway” should be inhibited and how and by which molecules or compounds.
In this instance it is submitted that the specification does little more than state a hypothesis that any given molecule or compound that inhibits an unspecified function or activity of “an immune checkpoint”, which is regarded as a constituent of “the CTLA-4 pathway”, is used in combination with any of the recited T cell redirecting multifunctional antibodies to treat cancer in a subject and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In this instance it appears that Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify an immune checkpoint inhibitor, which can be used in combination with one of the recited T cell redirecting multifunctional antibodies to treat any given cancer in any given human subject regarded as being in need thereof and/or to initiate, enhance, or prolong an anti-tumor response in a subject regarded as being in need thereof; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991).
Turning to one remaining issue, according to the claims, the T cell redirecting multifunctional antibody is “catumaxomab”, “lymphomun/FBTA05”, “ertumaxomab”, or “ektomab/ektomun”.  In each case, it is unclear if a cell line that produces an antibody having the exact structural and chemical identity of the antibody to which the claim refers is known and publicly available or can be reproducibly isolated without undue experimentation.  Without access to the antibody or a cell line producing the antibody, it would not be possible to practice the claimed invention because it would not be possible to make the antibody and then administer the antibody or an antigen binding fragment thereof to the subject.  Moreover, without access to the antibody or to a publicly available deposit of a cell line producing the antibody, the artisan could not be assured of the ability to practice the invention as claimed.  Exact replication of: (1) the claimed cell line; (2) a cell line which produces the chemically and functionally distinct antibody claimed; and/or (3) the claimed antibody's amino acid or nucleic acid sequence is an unpredictable event.
Notably M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available – neither concept alone suffices.
If Applicant has acquired the antibody, Applicant has failed to make of record any of the facts and circumstances surrounding the access thereto.  M.P.E.P. § 2401.01 states:  “The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available”.  So, even if it were known that Applicant was able to obtain the antibody in question prior to the filing date of the application that fact would not establish that upon issuance of a patent on the application that such material would continue to be accessible to the public.  
In accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibody or a cell producing the antibody is known and readily available, the Office will accept the showing.19  However, it should be noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
In any event, and particularly if the antibody or a cell producing the antibody is not commercially available, a suitable deposit for patent purposes is suggested, since the deposits would remedy this issue by satisfying the enablement requirements of 35 U.S.C. § 112(a) (see 37 C.F.R. §§ 1.801-1.809).  
	If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by Applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth under 37 CFR §§ 1.801-1.809 have been met.
If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See M.P.E.P. § 1.804(b).
Furthermore, as it does not already do so, the specification should be amended to provide requisite information regarding such deposits (i.e., specific reference to the deposited material by the name of the depository and its accession number, which further provides the depository's address and the date the deposit was made).  See 37 C.F.R. § 1.809 (d).
In conclusion, although Applicant’s arguments have been given careful consideration, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
6.	Claims 74, 81, 82, 93, 95, 96, and 103-111 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 74, 81, 82, 93, 95, 96, and 103-111 are indefinite for the following reasons:
To begin Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. 
	The claims, as presently amended, are drawn to a method comprising administering to a subject in need thereof “an immune checkpoint inhibitor of the human CTLA-4 pathway”,20 but it is not clear which molecules (proteins) it is that Applicant regards as the constituents of the “human CTLA-4 pathway”.  Presumably the pathway includes CTLA-4 and other proteins, but which other proteins?
	In general terms a biological pathway can be a metabolic pathway, a gene-regulation pathway, a signal transduction pathway, or a combination thereof.  For example, a signal can be transduced to lead to the activation or suppression of gene expression with the end result that a gene is either turned on or off.  In a signal transduction pathway, which is generally initiated by the binding of a receptor on a cell’s surface by a ligand thereof, a signal is transmitted by a series of specialized proteins that act to trigger a specific reaction (e.g., the increased production of a particular protein). However, in this instance, it is not clear what signal it is that is transmitted to cause which effect or event or which proteins are involved in the “human CTLA-4 pathway”.  
Does the “human CTLA-4 pathway” to which the claims are directed include proteins that act upstream of CTLA-4 or only proteins acting downstream of CTLA-4?  Is a ligand of CTLA-4 (e.g., CD80) considered part of the pathway or not?  Is a protein that causes the upregulation of expression of CTLA-4 regarded as part of the “human CTLA-4 pathway”?  Is a protein that causes the upregulation of expression of CD80 or CD86, both of which are ligands of CTLA-4, regarded as part of the “human CTLA-4 pathway”?    
Are members of the pathway limited to a particular set of proteins that act to transduce a signal that originates from CTLA-4?  At what point is it to be understood that the pathway is concluded or the end signal has been received?  What is the terminal event or events that occur as a result of the transduction of the end signal or signals that are transduced by the pathway?
The specification does not expressly teach which proteins are those that are involved in the “human CTLA-4 pathway” or which signals are transmitted to cause what effects or events. 

    PNG
    media_image1.png
    794
    740
    media_image1.png
    Greyscale
 Source: https://www.thermofisher.com/us/en/home/life-science/antibodies/antibodies-learning-center/antibodies-resource-library/cell-signaling-pathways/ctla4-signaling pathway.html#:~:text=The%20costimulatory%20CTLA4%20pathway%2C%20attenuates,cells%20with%20mutant%20surface%20proteins. 

The cartoon above depicts one interpretation of the “CTLA-4 signaling pathway” and clearly the pathway is very convoluted with a relatively large number of different proteins playing roles in the transduction of a signal or signals that lead to various different cellular events, which include, for example, the lysosomal degradation of CTLA-4, increased expression of IL-2, enhanced cell survival, and the active release and translocation of CTLA-4 to the plasma membrane.
Is this cartoon an accurate depiction of the “human CTLA-4 pathway” to which the claims are directed?  If so then it must be presumed that the claims are drawn to a method comprising administering to a human subject “an immune checkpoint inhibitor” of the human CTLA-4 pathway or presumably an inhibitor of any of the different proteins depicted in the cartoon (e.g., CTLA-4; TCR; CD80; CD86; AP2; ZAP70; Fyn; Syk; Lck; CD4; CD8; CD28; TRIM; PI3K; GRB2; Akt), all of which are involved regulating T-cell activation, T-cell proliferation and/or T-cell function.  Is this the case?  If not, and the claimed invention is only intended to be practicing using “immune checkpoint inhibitors” of particular proteins participating in the “human CTLA-4 pathway”, then which proteins are those?  In other words, which proteins are regarded as participants in the “human CTLA-4 pathway” that must be targeted by the “immune checkpoint inhibitors” that are to be administered to the human subject in the course of practicing the claimed invention to achieve the claimed objective? 
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter.  Without knowledge of the identities of the proteins (or other molecules) that must be targeted by the “immune checkpoint inhibitors” referred to by the claims, it is not possible to ascertain the identities of “immune checkpoint inhibitors” that are administered to the human subject in the course of practicing the claimed invention to achieve the claimed objective; and if it is not clear which “immune checkpoint inhibitors” are those that are administered to the subject, it will not be possible to ascertain the metes and bounds of the subject matter that is regarded as the invention, so as to be able to determine infringing subject matter.  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 74, 81, 82, 95, 96, 103, 105-107, and 109-111 are rejected under 35 U.S.C. 103 as being obvious over Tse et al. (Ann. Oncol. 2014 Feb; 25 (2): 322-31).  
	The instant claims are herein drawn to a method for treating cancer or initiating, enhancing, or prolonging an anti-tumor response in a subject comprising administering to the subject an immune checkpoint inhibitor and a T cell redirecting multifunctional antibody that binds to a T cell surface antigen and a tumor-associated antigen, wherein the T cell redirecting multifunctional antibody is “catumaxomab” and wherein the immune checkpoint inhibitor is an antibody that binds to human CTLA-4 and more particularly ipilimumab.
	Tse et al. teaches promising immunotherapeutic agents for use in treating cancer include, in particular, the bispecific, trifunctional21 antibody catumaxomab,22 which binds to EpCAM and CD3, and ipilimumab, which binds to CTLA-4; see entire document (e.g., Table 1; pages 327 and 328).  Tse et al. teaches the use of therapeutic agents such as ipilimumab to block CTLA-4 function prevents immune inactivation and is a rational approach to evoke effective anti-tumor immune responses (see, e.g., pages 327 and 328).  Tse et al. teaches that combinations of therapeutic agents have been used to treat cancer and suggests an ideal combination of would be one where both agents have minimal overlapping toxicities and work via independent mechanisms, but have additive or synergistic anti-tumor effects (see, e.g., page 327 and page 328). 
	Therefore, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat cancer in a human subject by administering to the subject a combination of the anti-human CTLA-4 blocking antibody ipilimumab, which inhibits binding of human CTLA-4 to its ligands so as to inhibit the immunosuppressive function of CTLA-4, and the bispecific, trifunctional antibody catumaxomab, which specifically binds to a tumor-associated antigen (i.e., EpCAM) and a T cell surface antigen (i.e., CD3), so as to redirect T cells to the sites of tumor cells in the subject.  Furthermore, because Tse et al. teaches both catumaxomab and ipilimumab are promising immunotherapeutic agents for use in treating cancer, which work via independent mechanisms, it would only stand to reason that both may be used in combination with one another to treat cancer with the hope of achieving additive or synergistic anti-tumor effects.  Accordingly, one ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to more effectively treat cancer in humans and/or develop a more effective method for treating cancer in humans.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in doing so because it would have been expected that the combination of catumaxomab and ipilimumab, two promising therapeutic agents that work via independent mechanisms, will produce significant anti-tumor effects and possibly even additive or synergistic anti-tumor effects.  
	Notably the prior art does not teach the human subject is regarded as being “in need thereof”, but absent a showing of any unobvious difference, it is submitted that the human patients suffering from cancer would have been seen as human subject in need thereof.
	The prior art does not expressly teach ipilimumab is “an immune checkpoint inhibitor of the human CTLA-4 pathway”, but absent a showing of any unobvious difference, it is submitted that ipilimumab, which binds to a human CTLA-4 polypeptide, would have been seen an immune checkpoint inhibitor of the human CTLA-4 pathway.
Still, it is recognized that Tse et al. does not expressly teach the administration of a first dose of catumaxomab 12-96 hours before the administration of a first dose of ipilimumab; but nevertheless it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have administered catumaxomab and ipilimumab simultaneously or sequentially and when sequentially in either order.  Moreover it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have administered one of these therapeutic agents before the other (e.g., one on day 1 of a treatment cycle and the other on day 2 of the treatment cycle).  This is because it was as of the effective filing date of the claimed invention routine to administer each of a combination of therapeutic agents either simultaneously or sequentially in any order and perhaps on different days.23  As to motivation, Applicant is duly reminded that it is a common objective in the art to establish a dose, schedule, and route of delivery that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Here, especially since the claims are drawn to a plurality of different T cell redirecting multifunctional antibodies, it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to practice the method as suggested by the prior art by varying the regimen so as to make a determination of the most effective or appropriate doses, schedules, and routes of administration.  Quite simply then it follows that one ordinarily skilled in the art as of the effective filing date of the claimed invention would have been motivated to do so in order to optimize the effectiveness of the treatment.
This position is reasonable since parameters such as dosing, scheduling. and routes of delivery may be expected to differ depending upon which of the T cell redirecting multifunctional antibodies recited by the claim is selected for use in treating cancer in human subjects.  In general, parameters such as dose, schedule, and route of delivery, which are used most efficaciously, can only be determined in clinical trials designed to compare those parameters.
	Finally with particular regard to claims 95, 105, and 109, which recite, “wherein the T-cell redirecting multifunctional antibody induces increased expression of an immune checkpoint molecule”, although it is not clear how the claims should be construed since it is not apparent which of the recited T-cell redirecting multifunctional antibodies induces increased expression of which immune checkpoint molecules, because the method suggested by the prior art is materially and manipulatively indistinguishable from the claimed method, it is expected that the effects produced upon practicing the method suggested by the prior art will be identical to the effects produced upon practicing the claimed method.24 
Although Tse et al. does not expressly disclose that the administration of catumaxomab to a human subject induces the expression of an immune checkpoint molecule, M.P.E.P. § 2112 states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

The purpose of the administration of catumaxomab to a human subject, as disclosed by Tse et al., is to treat cancer in the subject.  Tse et al. does not expressly disclose that the administration of catumaxomab to a human subject induces the expression of an immune checkpoint molecule.  Nevertheless, if catumaxomab inherently possesses the ability to induce the expression of an immune checkpoint inhibitor, as claimed, then the prior art’s method of treating cancer, which comprises administering catumaxomab to a human subject (patient), inherently and necessarily constitutes a method by which the expression of an immune checkpoint molecule is induced.  See Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993).  See MPEP §§ 2112 and 2112.02. 
In addition, Applicant is duly reminded that mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979). 
“Newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent”.  Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508, 1514 (CAFC 2001).
As to inherency, the Court has noted that “[u]nder the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates.”  Mehl/Biophile Int’l Corp. v. Miligraum, 192 F.2d 1362, 1366, 52 USPQ2d 1303, 1305 (Fed. Cir. 1999) (citations omitted).  Moreover, “[w]here […] the result is necessary consequence of what was deliberately intended, it is no import that the article’s authors did not appreciate the results.”  Mehl/Biophile Int’l Corp, 192 F.2d 1362, 52 USPQ2d at 1307.  
Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See MPEP § 2145.  The Court of Appeals for the Federal Circuit has stated that “[I]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1575, 1936 (Fed. Cir. 1990) (emphasis in original).
Lastly with regard to claims 96, 106, and 110, which recite, “wherein the combination of [an immune checkpoint inhibitor of the human CTLA-4 pathway] and [catumaxomab] mediates sustained T-cell activation as compared to the T-cell activation induced by (i) the immune checkpoint inhibitor alone, or (ii) the T-cell redirecting multifunctional antibody alone”, absent a showing of any unobvious difference, the method suggested by the prior art is materially and manipulatively indistinguishable from the claimed method and therefore practice of the former is expected to produce the same results as the practice of the latter.   	

19.	Claims 74, 93, 81, 104, 82, and 108 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tse et al. (Ann. Oncol. 2014 Feb; 25 (2): 322-31), as applied to claim 74, 81, 82, 95, 96, 103, 105-107, and 109-111  above, and further in view of Mau-Sørensen et al. (Cancer Chemother. Pharmacol. 2015 May; 75 (5): 1065-73; electronically published March 27, 2015).
	Tse et al. teaches that which is set forth in the above rejection but does not expressly teach administering catumaxomab according to an escalating dosage regimen.
This deficiency is remedied by the teachings of Mau-Sørensen et al.
Mau-Sørensen et al. teaches  administering catumaxomab according to an escalating dosage regimen to determine the dose of catumaxomab that is most efficacious in treating cancer; see entire document (e.g., the abstract).
It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat cancer in a human subject by administering to the subject a combination of the anti-human CTLA-4 blocking antibody ipilimumab, which inhibits binding of human CTLA-4 to its ligands so as to inhibit the immunosuppressive function of CTLA-4, and the bispecific, trifunctional antibody catumaxomab, which specifically binds to a tumor-associated antigen (i.e., EpCAM) and a T cell surface antigen (i.e., CD3), so as to redirect T cells to the sites of tumor cells in the subject, wherein catumaxomab is administered according to an escalating dosage regimen.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to determine which doses of catumaxomab are best used in treating cancer.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 
26.	Claims 74, 81, 82, 95, 96, 103, 105-107, and 109-111 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 8, and 10-22 of copending Application No. 16/143,889 in view of Tse et al. (Ann. Oncol. 2014 Feb; 25 (2): 322-31).   
The claims of the copending application are drawn to a method for treating a neoplasm of the urinary bladder in a subject in need thereof, the method comprising administering to the subject a multispecific antibody or an antigen binding fragment thereof comprising a specificity against CD3 and a specificity against a cancer-associated antigen or a tumor-associated antigen (e.g., EpCAM or HER2), which is associated with a neoplasm of urothelial cells.  According to claim 13 the antibody is catumaxomab. 
The claims of the copending application do not recite a step by which an inhibitor antibody that that binds to CTLA-4 to block binding of the receptor to its ligands is administered in conjunction with the bispecific trifunctional antibody catumaxomab. 
	This deficiency is remedied by the teachings of Tse et al.
	Tse et al. teaches promising immunotherapeutic agents for use in treating cancer include, in particular, the bispecific, trifunctional antibody catumaxomab, which binds to EpCAM and CD3, and ipilimumab, which binds to CTLA-4; see entire document (e.g., Table 1; pages 327 and 328).  Tse et al. teaches the use of therapeutic agents such as ipilimumab to block CTLA-4 function prevents immune inactivation and is a rational approach to evoke effective anti-tumor immune responses (see, e.g., pages 327 and 328).  Tse et al. that combinations of therapeutic agents have been used to treat cancer and suggests an ideal combination of would be one where both agents have minimal overlapping toxicities and work via independent mechanisms, but have additive or synergistic anti-tumor effects (see, e.g., page 327 and page 328). 
	In light of the teachings of Tse et al. the claimed invention would have been seen as an obvious variation of the subject matter claimed in the copending application.  This is because Tse et al. teaches both catumaxomab and ipilimumab are promising immunotherapeutic agents for use in treating cancer, which work via independent mechanisms, it would only stand to reason that both may be used in combination with one another to treat cancer with the hope of achieving additive or synergistic anti-tumor effects.
Still, it is recognized that Tse et al. does not expressly teach the administration of a first dose of catumaxomab 12-96 hours before the administration of a first dose of ipilimumab; but nevertheless it is submitted that it would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have administered catumaxomab and ipilimumab simultaneously or sequentially and when sequentially in either order.  Moreover it is submitted that it would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have administered one of these therapeutic agents before the other (e.g., one on day 1 of a treatment cycle and the other on day 2 of the treatment cycle).  This is because it was as of the effective filing date of the claimed invention routine to administer each of a combination of therapeutic agents either simultaneously or sequentially in any order and perhaps on different days.25  As to motivation, Applicant is duly reminded that it is a common objective in the art to establish a dose, schedule, and route of delivery that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Here, especially since the claims are drawn to a plurality of different T cell redirecting multifunctional antibodies, it would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to practice the method as suggested by the prior art by varying the regimen so as to make a determination of the most effective or appropriate doses, schedules, and routes of administration.  Quite simply then it follows that one ordinarily skilled in the art as of the effective filing date of the claimed invention would have been motivated to do so in order to optimize the effectiveness of the treatment.
This position is reasonable since parameters such as dosing, scheduling. and routes of delivery may be expected to differ depending upon which of the T cell redirecting multifunctional antibodies recited by the claim is selected for use in treating cancer in human subjects.  In general, parameters such as dose, schedule, and route of delivery, which are used most efficaciously, can only be determined in clinical trials designed to compare those parameters.
	As to claims 95, 96, 105, 106, 109, and 110, which recite the T cell redirecting multifunctional antibody or combination of the T cell redirecting multifunctional antibody or antigen binding fragment thereof and the immune checkpoint modulator cause or mediate certain effects, because these agents to which the instant claims are directed are not structurally distinguished from the agents to which the claims of the copending application are directed, it is expected that the latter will have the functional properties of the former. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus, it is expected that the trifunctional, bispecific immunostimulating antibody to which the claims of the copending application (i.e., catumaxomab) are directed is an antibody that is capable of inducing increased expression of an immune checkpoint molecule.  Furthermore, it is expected that the combination of the trifunctional, bispecific immunostimulating antibody (i.e., catumaxomab) and ipilimumab, when administered to the subject, will mediate relatively sustained T cell activation when compared to the duration of T cell activation mediated by either the trifunctional, bispecific immunostimulating antibody or glucocorticoid alone. 
NOTE:  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

27.	Claims 74, 81, 82, 95, 96, 103, 105-107, and 109-111 are directed to an invention not patentably distinct from claims 1, 7, 8, and 10-22 of commonly assigned copending Application No. 16/143,889.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/143,889, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.


19.	Claims 74, 81, 82, 93, 95, 96, and 103-111 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 8, and 10-22 of copending Application No. 16/143,889 in view of Tse et al. (Ann. Oncol. 2014 Feb; 25 (2): 322-31) and Mau-Sørensen et al. (Cancer Chemother. Pharmacol. 2015 May; 75 (5): 1065-73; electronically published March 27, 2015).
	Tse et al. teaches that which is set forth in the above provisional rejection but does not expressly teach administering catumaxomab according to an escalating dosage regimen.
Mau-Sørensen et al. teaches  administering catumaxomab according to an escalating dosage regimen to determine the dose of catumaxomab that is most efficacious in treating cancer; see entire document (e.g., the abstract).
In light of the teachings of Tse et al. and Mau-Sørensen et al., it would have been obvious to treat cancer in a human subject by administering to the subject a combination of the anti-human CTLA-4 blocking antibody ipilimumab, which inhibits binding of human CTLA-4 to its ligands so as to inhibit the immunosuppressive function of CTLA-4, and the bispecific, trifunctional antibody catumaxomab, which specifically binds to a tumor-associated antigen (i.e., EpCAM) and a T cell surface antigen (i.e., CD3), so as to redirect T cells to the sites of tumor cells in the subject, wherein catumaxomab is administered according to an escalating dosage regimen.  Moreover, as explained in the above rejection, it is submitted that it would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have administered catumaxomab and ipilimumab simultaneously or sequentially and when sequentially in either order (e.g., it would have been obvious to have administered one of these therapeutic agents before the other (e.g., one on day 1 of a treatment cycle and the other on day 2 of the treatment cycle)).  Again, as to motivation, Applicant is duly reminded that it is a common objective in the art to establish a dose, schedule, and route of delivery that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Here, especially since the claims are drawn to a plurality of different T cell redirecting multifunctional antibodies, it would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to practice the method as suggested by the prior art by varying the regimen so as to make a determination of the most effective or appropriate doses, schedules, and routes of administration.  Quite simply then it follows that one ordinarily skilled in the art as of the effective filing date of the claimed invention would have been motivated to do so in order to optimize the effectiveness of the treatment.
This position is reasonable since parameters such as dosing, scheduling. and routes of delivery may be expected to differ depending upon which of the T cell redirecting multifunctional antibodies recited by the claim is selected for use in treating cancer in human subjects.  In general, parameters such as dose, schedule, and route of delivery, which are used most efficaciously, can only be determined in clinical trials designed to compare those parameters.


Conclusion
28.	No claim is allowed.


29.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Each of U.S. Patent Application Publication Nos. 20190054170-A1, 20090191201-A1, and 20150086550-A1 and each U.S. Patent Nos. 10,071,158 and 10,576,149 teaches treating cancer with T cell engaging bispecific, trifunctional antibodies (and, in some instances, in combination with antibodies that bind to and inhibit immune checkpoints including in particular CTLA-4).
	 Richards et al. (Mol. Cancer Ther. 2008 Aug; 7 (8): 2517-27) teaches optimization of antibody binding to FcRIIa enhances macrophage phagocytosis of tumor cells; moreover Richards et al. teaches variants containing a G236A substitution have up to 70-fold greater FcRIIa affinity and 15-fold improvement in FcRIIa / FcRIIb ratio and mediate enhanced phagocytosis of antibody-coated target cells by macrophages.
	Ellmark et al. (Cancer Immunol. Immunother. 2017 Jan; 66 (1): 1-7; electronically published October 6, 2016) teaches tumor-directed immunotherapy using T cell engaging bispecific antibodies and inhibitory antibodies that bind to CTLA-4 can generate tumor-specific T cell responses through localized co-stimulation.
	WO2018/099539-A1 (published June 7, 2018) teaches using combinations of T cell redirecting multifunctional antibodies and immune checkpoint modulators for treating cancer.
	Kontermann et al. (Drug Discov. Today. 2015 Jul; 20 (7): 838-47) teaches bispecific T cell engaging antibodies including the trifunctional antibody catumaxomab.
	Shields et al. (J. Biol. Chem. 2001; 276 (9): 6591-604) teaches  the design of IgG1 Fc variants with improved binding to the FcR.
	Shang et al. (J. Biol. Chem. 2014 May 30; 289 (22): 15309-18) teaches engineering Fc domain variants that have relatively greater binding affinity for FcRIIa and relatively lower binding affinity for FcRIIb.
	Bruhns et al. (Blood. 2009 Apr 16; 113 (16): 3716-25) provides a rationale for engineering Fc domain variants to have relatively greater binding affinity for FcRIIa and relatively lower binding affinity for FcRIIb since their results document how FcR specificity and affinity may account for the biological activities of antibodies. 
	Stavenhagen et al. (Cancer Res. 2007 Sep 15; 67 (18): 8882-90) teaches Fc optimization of therapeutic antibodies enhances their ability to kill tumor cells in vitro and controls tumor expansion in vivo via low-affinity activating Fc receptors.
	Nordstrom et al. (Breast Cancer Res. 2011; 13 (6): R123; pp. 1-14) teaches an antibody comprising a variant Fc domain with reduced binding to the inhibitory Fc receptor, FcRIIB and increased binding to activating Fc receptors.
	Clynes et al. (Nat. Med. 2000 Apr; 6 (4): 443-6) teaches inhibitory Fc receptors modulate in vivo cytotoxicity against tumor targets; Clynes et al. teaches their results demonstrate that Fc-receptor-dependent mechanisms contribute substantially to the action of cytotoxic antibodies against tumors and indicate that an optimal antibody against tumors would bind preferentially to activation Fc receptors and minimally to the inhibitory partner FcRIIB. 
	U.S. Patent No. 8,709,421 (Heiss et al.) teaches a method for reducing the non-specific release of a cytokine in a subject which is associated with a treatment of a cancer or tumor with an antibody comprising administering to the subject at least one glucocorticoid immediately before or immediately after administering at least one trifunctional, bispecific immunostimulating antibody directed against a tumor antigen (e.g., EpCAM or HER2) and a CD marker, which glucocorticoid reduces the non-specific release of the cytokine associated with the treatment of the cancer or tumor, wherein the CD marker is selected from the group consisting of CD2, CD3, CD4, CD5, CD6, CD8, CD28, and CD44.
	Newly cited, Seimetz (J. Cancer. 2011; 2: 309-16) teaches the use of the trifunctional antibody catumaxomab for treating cancer.
Ruf et al. (Br. J. Clin. Pharmacol. 2010 Jun; 69 (6): 617-25) teaches the administration of metered doses of catumaxomab in treating cancer.
	Fossati et al. (Gynecol. Oncol. 2015 Aug; 138 (2): 343-51) teaches catumaxomab induces the expression of CD69 and CD38 by CD4+ and CD8+ T cell, NK cells, and macrophages in vivo.
	Goéré et al. (Cancer Res. 2013 Aug 1; 73 (15): 4663-73) teaches in the presence of EpCAM-positive tumor targets, catumaxomab markedly enhanced T-cell activation, as indicated by the increased expression of CD69, CD107A (LAMP1), HLA-DR and PD-1 (PDCD1) expression, by T cells, and stimulated inflammatory CD4+ TH1 and CD8+ TH1 to release IFN-.
	Perkins et al. (J. Immunol. 1996 Jun 1; 156 (11): 4154-9) teaches CTLA-4 is an activation marker expressed by activated T cells, but not by resting T cells (prior to their activation).
Although not prior art, Deppisch et al. (Oncotarget. 2017 Jan 17; 8 (3): 4520-9) teaches when mice were challenged with melanoma cells and subsequently treated with ipilimumab and catumaxomab, there was only a moderate beneficial effect of the combinatorial approach in vivo with regard to direct tumor destruction in comparison to catumaxomab therapy alone.


30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


30.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
June 5, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In fact the term “in need thereof” appears only once in the specification at page 95, line 8 and then is only found to provide antecedent basis for the language of the claims.
        
        2 A “biosimilar” is a biological product that is developed to be similar to an already FDA-approved biologic, which is known as the reference product (e.g., Xdivane (nivolumab) is a biosimilar of OPDIVO (nivolumab), which is currently under development). It can be tempting to think of a biosimilar as a “generic” version of the reference product. However, there are many important differences between biosimilars and generic versions of conventional medications (generic drugs). A generic drug is chemically identical to its brand-name counterpart—an exact copy.   A biosimilar is not an exact duplicate of another biologic. There is a degree of natural variability in all biological products; it is not possible to generate a precise copy of a product that comes from living cells.  A biosimilar may have a different structure than the reference product, but the active substances are essentially the same in molecular and biological terms.  See https://www.biosimilarsresourcecenter.org/faq/what-are-biosimilars/.     
        
        3 As an aside, with all matters pertaining to patentability, as to whether a claim points to and particularly claims the subject matter that is regarded by Applicant has the invention should be determined on a case-by-case basis.  There should be no per se ruling that the use of a designation alone to identify a particular antibody is sufficient or not; rather it should be determined upon contemplation of the whole of the record, what that the specification teaches, albeit without reading limitations into the claims, and what is known in the relevant arts.  A patent applicant has an obligation that is imposed by 35 U.S.C. 112(b) to employ claim terminology which is definitive of what the public is not free to use (i.e., it must permit the artisan to know, recognize, or distinguish infringing subject matter from non-infringing subject matter).  In this case, for reasons provided, it is submitted that the use of the designations used by the claims (e.g., catumaxomab) do not satisfactorily define the particular antibodies that are to be used in practicing the claimed invention (or inform the public as to what constitutes the boundaries of the scope of the terms as recited in the claims) and therefore the claim language would not adequately apprise the public of the metes and bounds of the claimed invention.  
        
        4 For example, it is noted that at page 13 the specification cites Sanglmaier et al. (Int. J. Cancer. 2008 Sep 1; 123 (5): 1181-9) as describing the antibody designated Bi20 (FBTA05).  So, then, if Applicant intends this particular disclosure to provide the essential description of the claimed invention insofar as the claims are directed to lymphomun/FBTA05 that portion of the publication should be incorporated into the specification. 
        
        5 Applicant is advised that, per M.P.E.P. § 2404.01, if Applicant can establish that the antibodies or cell lines producing the antibodies are known and readily available, the Office will accept the showing. However, it is also noted that M.P.E.P. § 2404.01 states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 
        
        6 However, although claim 82 recites the administration of “an immune checkpoint inhibitor of the human CTLA-4 pathway”, claim 82 does not recite to whom or what the combination therapy is administered.  Therefore it is not clear how the claims should be construed, but possibly the polypeptide designated “CTLA-4” by claim 111 may or may not be human.  As explained in the preceding Office action, it is for this reason that it is submitted that the claims are indefinite.  To reiterate, it appears “CTLA-4” is a designation referring to polypeptides (orthologs) occurring in a very large number of different mammals (and other animals) including, for example, human, mouse, rat, macaque, chimpanzee, rabbit, dog, pig, hamster, and ferret. To which one or more of these polypeptides are the claims directed?
        7 Notably if Applicant were to amend the claims to recite the inhibitor is “ipilimumab”, the antibody should be unambiguously identified.  This might be accomplished by, e.g., stating for the record that the antibody is the antibody having CAS RN: 477202-00-9, if that is indeed the case.
        8 See M.P.E.P. § 2172 (II).
        9 See the rejection of the claims as failing to satisfy the requirements set forth under 35 U.S.C. § 112(b), which follows.
        
        10 See, e.g., the disclosures at pages 45-47.
        11 The function of a given molecule or compound must be determined empirically.
        12 Pembrolizumab is one of the particular “immune checkpoint modulators” that is described by this application for use in practicing the claimed invention (see, e.g., the disclosure at page 57 beginning in line 1).
        
        13 See, e.g., Koratich et al. (Cancer Res. 2019 Jul 1; 79 (13 Supplement): 1504; p. 1); see entire document (e.g., the abstract).
        
        14 See, e.g., Finger et al. (Gene. 1997 Sep 15; 197 (1-2): 177-87); see entire document (e.g., the abstract).
        
        15 As noted above, Applicant elected the species of the invention in which the “immune checkpoint modulator” is an inhibitor that binds to CTLA-4 and according to the disclosure at page 57, beginning in line 1, ipilimumab is one such inhibitor that is to be used in practicing the claimed invention.
        
        16 Li et al. was published in 2020, after the filing date of this application.
        
        17 See the above rejection of the claims under 35 U.S.C. § 112(b).  As explained it is not clear when or why any given subject is to be regarded as being a subject “in need thereof”.  Despite the suggestion that the claims be amended to recite the subject is a subject having cancer Applicant has persisted in claiming the invention using the term “in need thereof”, arguing that its meaning is understood.  Here it is presumed that a subject “in need thereof” may well be a subject that is not yet diagnosed as having cancer or a subject that has yet to develop cancer, but who may be at risk of developing cancer.  Pending claims must be given their broadest reasonable interpretation consistent with the specification.  See M.P.E.P. § 2111.  In this case, the specification fails to define the term “in need thereof” and as explained it is unclear when or why a subject is regarded (by Applicant) as being in need.  The interpretation of the claims is reasonable because Applicant has remarked that “the phrase ‘in need thereof’ is common, standard language used in U.S. claim drafting practice to limit the scope of the subject” (page 9 of the amendment filed March 15, 2022).  Therefore it is aptly noted that U.S. Patent Application Publication No. 20210214457-A1 presented original claims reciting the phrase “administering to a subject in need thereof” and expressly defines the term “a subject in need thereof” to mean that either a subject having cancer (or exhibiting one or more symptoms or indications thereof) or a subject at risk of developing cancer (see paragraph [0036]).
        18 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        19 M.P.E.P. § 2404.01 states:  The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).
        20 An “immune checkpoint” is defined by the specification at page 46 as meaning, “molecules, such as proteins, which are typically involved in immune pathways and, for example, regulate T-cell activation, T-cell proliferation and/or T-cell function” and an “inhibitor” is then understood to be a substance that acts to inhibit a specific activity or biological function of any of such molecules.
        
        21 As previously noted, a “trifunctional antibody” is (and was as of the filing date of this application) understood to be an antibody that is capable of redirecting T cells and FcR+ accessory immune cells to targeted tumor cells; see, e.g., Ruf et al. (Int. J. Cancer. 2004 Feb 20; 108 (5): 725-32); see entire document (e.g., the abstract). The bispecific trifunctional antibody comprises a first antigen binding domain that specifically binds to a T cell surface antigen, most commonly CD3 and a second antigen binding domain that specifically binds to a tumor cell surface antigen; and in order to redirect FcR+ accessory immune cells the antibody further comprises an Fc domain, which is capable of binding to an Fc receptor (FcR) on the surface of these immune cells (e.g., phagocytes).
        
        22 Absent a showing of any unobvious difference it is submitted that this antibody having the designation “catumaxomab” is the same as the antibody to which the claims are directed.  This is reasonable since the antibodies share a common designation.  In addition, according to the disclosure by Tse et al., the antibody has two different antigen binding sites: one for human EpCAM and another for human CD3 (see, e.g., page 323); and according to the specification, the antibody to which the claims are directed is an anti-CD3 x anti-EpCAM antibody (see, e.g., page 44, line 28). 
        23 Support for this assertion is found in a very large number of patents describing methods intended for use in treating cancer.  See, e.g., U.S. Patent No. 8,709,421 (Heiss et al.), which has already been made of record.  Heiss et al. teaches a glucocorticoid may be administered before or after or simultaneously with an anti-EpCAM x anti-CD3 bispecific, trifunctional antibody to treat cancer in human patients (see, e.g., column 7, lines 7-14).  
        
        
        24 "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  If catumaxomab, when administered to a human subject in accordance with the claims, induces increased expression of an immune checkpoint molecule, then, it must necessarily do so when administered to a human patient as suggested by the prior art, especially since the claimed method is otherwise materially and manipulatively indistinguishable from the method suggested by the prior art.
        25 Support for this assertion is found in a very large number of patents describing methods intended for use in treating cancer.  See, e.g., U.S. Patent No. 8,709,421 (Heiss et al.), which has already been made of record.  Heiss et al. teaches a glucocorticoid may be administered before or after or simultaneously with an anti-EpCAM x anti-CD3 bispecific, trifunctional antibody to treat cancer in human patients (see, e.g., column 7, lines 7-14).